DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 9, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 12/01/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D’Amore (Reg.# 66,325) on 01/21/2021. 

The application has been amended as follows: 

1. (Currently Amended) A cell for electrolysis of alkaline solutions comprising:
a cation-exchange membrane partitioning the cell into:
an anodic compartment, 
a cathodic compartment, and
an alkaline electrolyte consisting of an aqueous solution of caustic soda comprising 10-45% by weight of concentration,
said anodic compartment consisting of a liquid chamber delimited by an anodic wall and by said cation-exchange membrane and filled with the alkaline electrolyte,
said anodic compartment containing an anode suitable for oxygen evolution, the anode comprising a nickel mesh activated with a thin layer of catalyst containing a mixtures of oxides of lanthanum, cobalt and nickel assembled in direct contact with said cation-exchange membrane, the anodic compartment further comprising a feeding inlet and a discharging outlet for discharging the alkaline electrolyte,
said cathodic compartment consisting of a gas chamber delimited by a cathodic wall and by said cation-exchange membrane,
said cathodic compartment containing a gas-diffusion cathode,
said gas-diffusion cathode comprising a carbon cloth having a hydrophilic layer consisting of 20% by weight of a catalytically-activated layer consisting of a platinum, palladium, rhodium or iridium supported on high surface area carbon black, soaked with sulphonated perfluorinated 
said gas-diffusion cathode further comprising an external hydrophobic layer suitable for facilitating the release of hydrogen to the 
said gas-diffusion cathode being suitable for the percolation of an electrolyte film coming from the anodic compartment.

2. (Previously Presented) The cell according to claim 1 wherein said catalytically-activated layer of said hydrophilic layer of the gas-diffusion cathode contains platinum.

3. (Cancelled).

4. (Previously Presented) The cell according to claim 1 wherein said cation-exchange membrane is a non-reinforced monolayer sulphonic membrane.

5. (Previously Presented) The cell according to claim 1 wherein said gas-diffusion cathode and said cathodic wall are put in electrical contact by means of a current collector consisting of a porous metal structure comprising distributed points of electrical contacts, wherein the porous metal structure is a nickel or steel foam.

6. (Previously Presented) The cell according to claim 1 wherein said anode suitable for oxygen evolution and said anodic wall are put in electrical contact by means of a current collector consisting of a porous metal structure, wherein the porous metal structure is a nickel or steel foam or mat.

7. (Previously Presented) The cell according to claim 1 wherein said anode suitable for oxygen evolution consists of a substrate made of a nickel or steel mesh or expanded or punched sheet, optionally activated with a catalytic coating.

8. (Currently Amended) An electrolyzer of alkaline solutions consisting of a modular arrangement of cells electrically connected through anodic and cathodic walls according to a bipolar or monopolar configuration, each cell comprising:

a cathodic compartment,
a cation-exchange membrane between the anodic compartment and the cathodic compartment, and
an alkaline electrolyte consisting of an aqueous solution of caustic soda comprising 10-45% by weight of concentration,
said anodic compartment consisting of a liquid chamber delimited by an anodic wall and by said cation-exchange membrane and filled with the alkaline electrolyte,
said anodic compartment containing an anode suitable for oxygen evolution, the anode comprising a nickel mesh activated with a thin layer of catalyst containing a mixture of oxides of lanthanum, cobalt and nickel assembled in direct contact with said cation-exchange membrane, the anodic compartment further comprising a feeding inlet and a discharging outlet for discharging the alkaline electrolyte,
said cathodic compartment consisting of a gas chamber delimited by a cathodic wall and by said cation-exchange membrane,
said cathodic compartment containing a gas-diffusion cathode,
said gas-diffusion cathode comprising a carbon cloth having a hydrophilic layer consisting of 20% by weight of a catalytically-activated layer consisting of a platinum, palladium, rhodium or iridium supported on high surface area carbon black, soaked with sulphonated perfluorinated ionomer dispersion and deposited upon the carbon cloth, and in direct contact with said cation-exchange membrane,
said gas-diffusion cathode further comprising an external hydrophobic layer suitable for facilitating the release of hydrogen to the 
said gas-diffusion cathode being suitable for the percolation of an electrolyte film coming from the anodic compartment.

9. (Currently Amended) A process the cell according to claim 1 comprising the of:
[[-]] feeding [[an]]the alkaline electrolyte consisting of [[an]]the aqueous solution of caustic soda comprising 10-45% by weight of concentration to said anodic compartment, with percolation of [[an]]the electrolyte film inside said gas-diffusion cathode; 
a negative pole and [[of]] said anodic compartment to [[the]]a positive pole of a power unit, with subsequent supply of direct electrical current; 
[[-]] conducting cathodic evolution of hydrogen within said electrolyte film and discharge of said hydrogen from said cathodic compartment; 
[[-]] conducting evolution of oxygen on [[the]]a surface of said anode; and
[[-]] withdrawing exhaust electrolyte containing dissolved oxygen from said anodic compartment. 

10. (Cancelled)

Allowable Subject Matter
Claims 1-2, and 4-9 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 and independent claim 8 with particular attention to the limitations: “an alkaline electrolyte consisting of an aqueous solution of caustic soda comprising 10-45% by weight of concentration”, “the anode comprising a nickel mesh activated with a thin layer of catalyst containing a mixtures of oxides of lanthanum, cobalt and nickel assembled in direct contact with said cation-exchange membrane”, “said gas-diffusion cathode comprising a carbon cloth having a hydrophilic layer consisting of 20% by weight of a catalytically-activated layer consisting of a platinum, palladium, rhodium or iridium supported on high surface area carbon black, soaked with sulphonated perfluorinated ionomer dispersion and deposited upon the carbon cloth, and in direct contact with said cation-exchange membrane”, and “the hydrophobic layer 
The closest prior art of record is considered to be Legzdins (US 2014/0183054 A1) and Wenske et al. (US 5,650,058 A). 
Legzdins discloses a cell for electrolysis of alkaline solutions [abstract; Par. 0046; Par. 0050] consisting of a modular arrangement of cells electrically connected through said anodic and cathodic walls according to a bipolar or monopolar configuration [Par. 0027; Par. 0066 describes various monopolar and bipolar configurations], wherein the electrolytic cell(s) comprise(s): a cation-exchange membrane partitioning the cell into an anodic compartment, and a cathodic compartment (a proton conducting solid polymer electrolyte membrane 6 that separates an anode and a cathode side of the cell [Par. 0040; Par. 0056; Fig. 2]), said anodic compartment consisting of a liquid chamber delimited by an anodic wall and by said cation-exchange membrane and filled with a alkaline electrolyte (anode side comprises a liquid chamber that comprises an end plate 1 and a fluid delivery layer 9 that is adjacent to a fluid flow plate 10 and the membrane 6 wherein the water is alkaline [Par. 0040; 0046, 0050; Fig. 2]), said anodic compartment containing an anode suitable for oxygen evolution…in direct contact with said cation-exchange membrane (said anode side contains an anode that evolves oxygen that is clamped against the SPE membrane electrolyte 6 [Par. 0040, 0043-0044; Figs. 1 and 3 show O2 evolution at the anode side, Para. 0040 discloses wherein the cell is clamped together and thus the layers are in direct contact; the limitation “direct contact” is also met because the layers are in direct electrical contact with one another as required for the cell to operate]), the anodic compartment further comprising a feeding inlet and a 
Legzdins fails to teach using a caustic soda electrolyte solution, the structure of the anode comprising a nickel mesh activated with catalyst containing a mixtures of oxides of lanthanum, cobalt and nickel, a hydrophilic layer consisting of 20% by weight of a catalytically-activated layer consisting of a platinum, palladium, rhodium or iridium supported on high surface area carbon black, soaked with sulphonated perfluorinated ionomer deposited on carbon cloth, and wherein the hydrophobic layer is a mixture of low surface area carbon black and PTFE in a 1:1 weight proportion. 
Wenske discloses an electrolytic cell for gas-generating electrolytic reactions ("cell for electrolysis") in which a cathode capillary gap electrode 3 (“gas-diffusion cathode”) contains a hydrophilic region 10 near the separator 1 (“membrane”) and a hydrophobic region 11’ such that the hydrophobic section which is provided as a gas transportation region 11' remains free of electrolyte and the falling-film electrolyte spreads in a small film which is as thin as possible along separator 1 within the hydrophilic reaction region 10 ("suitable for the percolation of said electrolyte film") [Col. 10, lines 11-25; Figs. 2 and 4]. Wenske also teaches a hydrophilic/hydrophobic design that provides an improved electrolysis process which results in a reduction of the Ohmic resistance and improved material transport because the electrolyte and the reaction gas, which is formed, is guided separately inside the capillary gap electrode and the electrolyte does not significantly impair the gas transportation and the gas transportation does not impair the electrolytic reactions [Col. 5, Lines 56-67]. 
However, Wenske fails to remedy all of the deficiencies of Legzdins, specifically the material composition of the anode, the composition of the hydrophilic layer, and the composition of the hydrophobic layers, as noted in Para. 12 above. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of independent claim 1 or independent claim 8. Claims 2, 4-7, and 9 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bulan et al. (WO 2005/012596 A1, machine translation) teaches an oxygen consuming cathode made of carbon cloth with a gas diffusion layer that comprises rhodium sulphide on carbon black and Nafion. Sharifian et al. (US 6024855 A) teach a gas-diffusion cathode that comprises PTFE mixed with carbon black and a catalyst. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795                                                                                                                                                                                                        
/MARIS R KESSEL/Primary Examiner, Art Unit 1795